Wade, C. J.
The claimant in a garnishment case, being a party to a proceeding brought thereafter in the superior court to distribute the funds deposited with the clerk of that court under the garnishment proceedings, possession of which she had acquired by filing bond as required by law, was bound by the judgment, of that court, distributing the funds; and, the clerk having paid out the funds in accordance with that judgment, an action in the name of the obligee of the bond, for the use of the clerk, could be maintained to recover from the claimant and her surety on the bond the amount so paid out. The trial judge did not err in overruling the general demurrer to the petition.

Judgment affirmed.


Jenkins and Luke, JJ., concur.